DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-13, in the reply filed on 11/08/2021 is acknowledged.  The traversal is on the ground(s) that searching invention Groups I and II would not impose a serious burden because the inventions share one or more common features.  This is not found persuasive because: (a) the inventions have acquired a separate status in the art in view of their different classification (Group I is classified in B65D and Group II is classified in B32B); (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter (Group I is directed to a product and Group II is directed to a process of making a product); (c) the inventions require a different field of search (the search for Group I is not required for Group II and vice versa); and (d) the prior art applicable to one invention would not likely be applicable to another invention.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-16 of U.S. Patent No. 10,273,068. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims U.S. .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second cross-directional cut line having multiple non-zero radii of curvature between its juncture with the first and second longitudinal cut lines (claim 11) and the additional radius of curvature is smaller than each of the multiple non-zero radii of curvature between the juncture of the second cross-directional cut line with the first and second longitudinal cut lines (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, the specification fails to provide an adequate written description of a non-zero second radius of curvature at a juncture of each of the first and second longitudinal cut lines with the second cross-directional cut line, wherein the second radius of curvature is smaller than the first radius of curvature.

Regarding claim 11, the specification, as originally filed, lacks antecedent basis for an additional radius of curvature being smaller than “each of a multiple non-zero radii of curvature” between a juncture of the second cross-directional cut line with the first and second longitudinal cut lines.  This is a new matter rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Patent Application Publication No. 2012/0048857 to Bando and Patent Application Publication No. 2011/0058755 to Guibert.
Regarding claim 1, Bando discloses a  package comprising: an outer film layer (110) comprising an outer die cut, wherein the outer cut (112, which meets the structure implied by the product-by-process term “die cut”) defines a peripheral edge of a peelable flap portion (113) of the package; and an inner film layer (130) laminated to the outer film layer and comprising an inner cut (132, which meets the structure implied by the product-by-process term “die cut”), wherein the inner cut defines a location of an opening (132a) of the package and is formed inwardly of the outer cut (Fig. 1); the inner cut (132) comprises a first cross-directional cut line, first and second longitudinal cut lines extending continuously lengthwise from opposite ends of the first cross-directional cut line, respectively (Fig. 1); and a second cross-directional cut line extending continuously between the first and second longitudinal cut lines, opposite the first cross-directional cut line (Fig. 1).  
However, Bando does not disclose the second cross-directional cut line having a non-zero first radius of curvature at a location between its juncture with the first and second 
Moreover, defining the shape of the opening in the Bando package, as in Guibert and discussed above, meets the recitations “wherein the inner die cut has only one axis of symmetry” and “wherein a mid-section of the second cross-directional cut line is disposed further from a midpoint of the peelable flap portion than the juncture of each of the first and second longitudinal cut lines with the second cross-directional cut line is disposed from a midpoint of each of the first and second longitudinal cut lines, and wherein the first and second radii of curvature are selected so that the first and second longitudinal cut lines and the second cross-directional cut line are non-elliptical.
Regarding claim 2, Bando discloses the first cross-directional cut line, the first longitudinal cut line, the second longitudinal cut line, and the second cross-directional cut line form a closed shape.

Regarding claim 4, Bando discloses the cut (132) may be formed by perforations or a partly cut-off line (paragraph [0064]), which meets the recitation “the first cross-directional cut line of the inner die cut is discontinuous.”
Regarding claim 5, Bando discloses cut (112) may be formed by holes (perforations) formed at certain intervals or a partly cut-off line (partly kept uncut; paragraph [0053]), which meets the structure implied by the recitation “the outer die cut includes at least one package integrity feature.”
Regarding claim 6, Bando discloses the peelable flap portion (113) is configured to be pulled back to reveal an opening into the package (Fig. 2).
Regarding claim 7, Bando discloses the first cross-directional cut line defines an origination of the package opening as the peelable flap portion is pulled back (Figs. 2 and 6).
Regarding claim 8, Bando discloses the first and second longitudinal cut lines are straight lines (Fig. 1).
Regarding claim 9, defining the shape of the opening in the Bando package, as in Guibert and discussed above, meets the recitation “the first radius of curvature is located at the midsection of the second cross-directional cut line.”
Regarding claim 10, defining the shape of the opening in the Bando package, as in Guibert and discussed above, meets the recitation “the first radius of curvature is located at the portion of the second cross-directional cut line closest to the longitudinal axis of the package.”

Allowable Subject Matter
Claims 11-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  the primary reason for the indication of allowable subject matter in claim s 11-13 is the inclusion of the limitation that the inner die cut has only one axis of symmetry and comprises a second cross-directional cut line having multiple non-zero radii of curvature between its juncture with first and second longitudinal cut lines, and wherein the second cross-directional cut line has a non-zero additional radius of curvature at the juncture of each of the first and second longitudinal cut lines with the second cross-directional cut line, and wherein the additional radius of curvature is smaller than each of the multiple non-zero radii of curvature between the juncture of the second cross-directional cut line with the first and second longitudinal cut lines.  None of the prior art of record fairly discloses or suggest this limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 714.02 and MPEP 2163.06.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JES F PASCUA whose telephone number is (571)272-4546. The examiner can normally be reached M-F; 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JES F PASCUA/Primary Examiner, Art Unit 3734